t c memo united_states tax_court morris tabak petitioner v commissioner of internal revenue respondent docket no 11465-o1l filed date r scott shieldes and karen baker for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent contends that there is no dispute as to any material fact with respect to this lien action and that unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - respondent’s determination not to withdraw the disputed notice_of_federal_tax_lien should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b see rule a 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read ina manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background the record establishes and or the parties do not dispute the following a petitioner’s tax_liabilities for and on or about date morris tabak petitioner filed with respondent a form_1040 u s individual_income_tax_return for the taxable_year on the return petitioner reported adjusted_gross_income of dollar_figure and a tax_liability of dollar_figure which respondent assessed because petitioner paid only dollar_figure of the reported liability respondent also assessed interest an addition_to_tax under sec_6651 for failure_to_pay_tax and an addition_to_tax under sec_6654 for failure to pay estimated_tax notice_and_demand for payment was sent to petitioner on date on or about date petitioner filed with respondent a form_1040 u s individual_income_tax_return for the taxable_year on the return petitioner reported adjusted_gross_income of dollar_figure and a tax_liability of dollar_figure which respondent assessed because petitioner paid only dollar_figure of the reported liability respondent also assessed interest an addition_to_tax under sec_6651 for failure_to_pay_tax and an addition_to_tax under sec_6654 for failure to pay estimated_tax notice_and_demand for payment was sent to petitioner on date - - b post--assessment payments made by petitioner in and petitioner made a total of payments in the aggregate amount of dollar_figure toward his unpaid liability for in petitioner made a single payment in the amount of dollar_figure toward his unpaid liability for as of date the unpaid balance of petitioner’s assessed liability was as follows unpaid balance year of assessment dollar_figure dollar_figure dollar_figure c notice_of_federal_tax_lien on date respondent filed a notice_of_federal_tax_lien with the county clerk of fort bend county in richmond texas in respect of petitioner’s outstanding tax_liabilities for and thereafter on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 which petitioner received no later than date d petitioner’s request for a hearing on date petitioner filed with respondent form reguest for a collection_due_process_hearing in respect of his tax_liabilities for and in his request for a hearing petitioner stated that he did not agree with the filed notice_of_federal_tax_lien because lien will put me out of business also working on obtaining a loan to pay off balance of dollar_figure payments have been made e the appeals_office hearing on date petitioner attended an administrative hearing conducted by an appeals officer from respondent’s appeals_office in houston texas at the hearing petitioner did not challenge the underlying tax_liability for either or rather petitioner expressed concern that the notice_of_federal_tax_lien would negatively affect both his business and his ability to borrow in this regard petitioner indicated that his financial situation was not strong and that he had not been successful in obtaining financing to satisfy his outstanding federal tax_liabilities the possibility of entering into an installment_agreement or filing an offer_in_compromise was discussed however because of petitioner’s continuing failure to pay estimated_tax and to be current in his federal tax obligations the appeals officer indicated that it would not be possible to pursue either of those alternatives our findings for this paragraph are based on the appeals officer’s case memorandum petitioner has not challenged or otherwise questioned any of the statements of fact appearing in that memorandum -- - f respondent’s notice_of_determination on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or with regard to his tax_liabilities for and in the notice the appeals_office concluded the notice of filing of a federal_tax_lien was legally and procedurally correct there exists no basis for withdrawal of the notice g petitioner’s petition on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination in the petition there are no assignments of error or allegations of fact other than the terse statement that petitioner disagrees with penalties interest h respondent’s motion for summary_judgment as stated respondent filed a motion for summary_judgment respondent contends that the petition contains nothing other than a challenge to the underlying liability for interest and additions to tax but that petitioner is precluded from pursuing such a challenge because he failed to raise that issue in the administrative hearing before the appeals officer at the time that the petition was filed petitioner resided in houston texas - petitioner did not file an objection to respondent’s motion respondent’s motion was called for hearing at the court's motions session in washington d c counsel for respondent appeared and presented argument in support of the pending motion in contrast there was no appearance by or on behalf of petitioner nor did petitioner file a statement pursuant to rule c the provisions of which were noted in the court’s order calendaring respondent’s motion for hearing discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when demand for payment of that person’s liability for taxes has been made and the person fails to pay those taxes the lien arises when the assessment is made sec_6322 sec_6323 requires the secretary to file notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor 118_tc_572 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day the notice of lien is filed sec_6320 sec_6320 further provides that the person may - request administrative review of the matter in the form of an appeals_office hearing within the 30-day period beginning on the day after the 5-day period described above sec_6320 c provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 provides for review with respect to collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence or the amount of the underlying tax_liability can be contested at an appeals_office hearing if the person did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute such tax_liability 114_tc_176 see 114_tc_604 sec_6330 provides for judicial review of the administrative determination in the tax_court or federal district_court in his petition petitioner failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b see behling v commissioner t c pincite indeed the only disagreement expressed by petitioner in his petition --- - relates to penalties interest we question whether this terse assertion constitutes a challenge to the underlying tax_liability sufficient to raise a justiciable issue for decision by this court however we need not so decide because the fact of the matter is that petitioner did not challenge the underlying tax_liability for either or at the administrative hearing accordingly under the circumstances present herein petitioner is precluded from doing so in the instant proceeding sec_301_6320-1 q a-f5 proced admin regs see 115_tc_582 n affd 21_fedappx_160 cir see also sec_301_6330-1 q a- f5 proced admin regs 118_tc_488 we are unable to identify any special circumstances in the instant proceeding that might cause us to depart from this view in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date in order to give effect to the foregoing an order granting respondent's motion and decision for respondent will be entered
